Citation Nr: 1746312	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.  The appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in September 2014 at which time it was remanded for additional development.


FINDINGS OF FACT

1.  The appellant's mother served on active duty with service in, or visitation to, the Republic of Vietnam from November 1969 to November 1970.

2.  The medical evidence shows that the appellant does not have a birth defect resulting from his mother's presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects have not been met.  38 U.S.C.A. §§ 1815, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.  The appellant's mothers' DD 214 shows that she served in the Republic of Vietnam from November 1969 to November 1970.  A birth certificate has been received for the appellant and shows that he is the biological child of the Veteran and was born in October 1972. 

I. VA's Duties to Notify and Assist
	
With respect to the appellant's claim decided herein, the appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

Under 38 C.F.R. § 3.815, VA will pay a monthly monetary allowance under subchapter II of 38 U.S.C. chapter 18 to or for an individual whose biological mother is or was a Vietnam veteran and who VA has determined to have disability resulting from one or more covered birth defects, to include (but not limited to), spina bifida and other birth defects achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicide agents.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814 (a), 3.815.


III. Analysis

The appellant claims that he has hyperhidrosis, psoriasis, and a varicocele which are birth defects and are a result of his mother's exposure to herbicides while she was in Vietnam.  Private treatment records show that the appellant was diagnosed with a varicocele in May 1997 and psoriasis in December 2009.  However, there is no medical evidence showing that the appellant has been diagnosed with hyperhydrosis.  In support of his claim, the appellant has submitted medical treatise evidence suggesting that hyperhidrosis, psoriasis, and a varicocele are congenital disorders.  

While neither hyperhidrosis, psoriasis, nor a varicocele are specifically included in 38 C.F.R. § 3.815, as above, the regulation is "not limited to" the disabilities listed in 38 C.F.R. § 3.815.  As such, pursuant to the September 2014 Board remand, the appellant was afforded VA examinations in November 2015 to determine if the appellant's claimed conditions are birth defects under 38 C.F.R. § 3.815.

The November 2015 VA examinations confirm diagnoses of a varicocele and psoriasis but do not show a diagnosis of hyperhydrosis.  Upon review of the record, the examiner opined that there was no evidence that the appellant had a birth defect.  

With regard to the appellant's psoriasis, the examiner noted that, according to UPTODATE online, "genetic predisposition clearly plays a role in the development of psoriasis.  In addition, environmental and behavioral factors can affect the course of disease."  The examiner indicated that inherited patterns associated with psoriasis are complex and the complete description of these factors, available in the medical literature, is beyond the scope of the medical opinion.  However, the examiner noted that it was clear from medical literature that the cause of the disorder is multifactorial, and not specifically limited to the genetic factors.  Whether a genetic etiology is present or not, to be classed as congenital the psoriasis would have had to be present at birth.  No such evidence has been presented.  Genetic disorders are those determined by the genetic makeup of an individual.  Congenital disorders may or may not be genetically determined disorders, but by definition, must have been present at birth.  See the November 2015 VA examiner's report, at 3.

With regard to the appellant's varicocele, the November 2015 VA examiner noted that the appellant underwent excision of scrotal varicocele in May 1997 due to a history of infertility.  The surgical treatment apparently failed to restore fertility.  The appellant was proposing that his varicocele and infertility are due to incompetency of venous valves, which he believes VA should attribute to congenital heart disease.  Incompetency of scrotal venous valves is a theory that has not been accepted by the profession factually as an etiology for varicocele.  Even if incompetent venous valves were the accepted etiology, there still would be no nexus with congenital heart disease.  No evidence has been presented to support congenital heart disease in this case.  The examiner noted that, according to  UPTODATE ONLINE, "a varicocele is a collection of dilated and tortuous veins in the pampiniform plexus surrounding the spermatic cord in the scrotum.  One etiologic theory is that varicoceles result from increased venous pressure and incompetent (venous) valves.  Approximately 10 to 25 percent of all adolescent males and as many as one-third of all males examined at an infertility clinic have a varicocele.  However, only 10 to 15 percent of males with varicoceles have fertility problems."  The examiner also noted that, according to Modern Medicine online, "clinical varicoceles are more prevalent among the first-degree relatives (particularly brothers) of patients with known varicoceles and may be an indicator of hereditary behavior of the disease, warranting more investigation in this regard and counseling about this increased risk in the male family members of patients."
As such, the November 2015 VA examiner found that while the condition of a varicocele has been found to be more common in families, there is no available support in medical literature to define varicocele as a congenital condition.  Familial incidence does not translate to congenital onset.  In fact, there are conditions which are genetically pre-determined that do not fit the definition of a congenital disorder.  The definition of a congenital disorder is that the disorder is present at birth, whether genetically determined or not.  For example, Retinitis Pigmentosa (RP) is a genetically pre-determined illness which is never diagnosed at birth and therefore is not congenital.  Typically RP is not identified until the third decade of life.  The appellant has submitted a statement which appears to define a varicocoele as a congenital heart defect based upon the theory that the varicocoele is due to faulty venous valves in the scrotum.  Faulty venous valves do not constitute congenital heart disease, and the theoretical etiology of varicocoele as incompetent venous valves represents only a hypothesis, not a fact.  See the November 2015 VA examiner's report, at 3. 

With regard to the claimed hyperhydrosis, the November 2015 VA examiner noted that while the appellant had been treated for psoriasis but the available medical records contain no reference to hyperhydrosis.  Furthermore, even if there were evidence of a diagnosis of hyperhydrosis, in order to prove that such a condition is a congenital condition, the evidence would have to include pediatric records showing treatment for hyperhydrosis.  No such record has been submitted.  See the November 2015 VA examiner's report, at 4.  

Upon review of the above, the Board finds that the preponderance of the evidence is against a finding that the appellant has a birth defect.  As above, the November 2015 VA examiner opined that the appellant did not have a birth defect, let alone a birth defect related to his mother's military service.  In making this opinion the examiner reviewed the claims file, interviewed the appellant, and performed examinations.  He also cited to pertinent medical treatise evidence.  The Board accords great probative weight to the November 2015 VA examiner's opinions as they are predicated on an interview with the appellant; a detailed review of his records, and review of pertinent medical treatise evidence.  Moreover, the November 2015 VA examiner's opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

With regard to the medical treatise evidence suggesting that hyperhidrosis, psoriasis, and a varicocele are congenital disorders, the information provided was general in nature, and it does not specifically relate to the appellant's particular case and does not contain any analysis regarding the facts of this case.  As such, this information is noted, but it is afforded less probative value that the opinion of the November 2015 VA examiner, who as noted above, specifically discussed the Veteran's own medical history and disability picture, and provided explanatory rationale in support of a finding that this appellant's conditions are not birth defects.   Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159  (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court of Appeals for Veterans Claims (Court) has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  There are no other medical opinions of record.  Consequently, the appellant's claim fails because there is no legal entitlement to benefits under 38 U.S.C.A. § 1815.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Benefits under 38 U.S.C.A. § 1815  for a child born with birth defects are denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


